           Case 4:16-cv-05207-JST Document 85 Filed 07/12/19 Page 1 of 3




 1 Shaun Setareh (SBN 204514)
    shaun@setarehlaw. com
 2 William'M. Pao (SBN 2 19846)
    william@setarehlaw. com
 3 Alexandra R. McIntosh(SBN 320904)
      alex@setarehlaw. com
 4 SETAREHLAWGROUP
   315 SouthBeverlyDrive, Suite315
 5 BeverlyHills, California90212
   Telephone (310) 888-7771
 6 Facsimile (310) 888-0109

 7 Attorneys for Plaintiff
   JAMESHARALSON
 8


 9                                UNITEDSTATESDISTRICTCOURT
10                               NORTHERNDISTRICTOFCALIFORNIA
11                                   SANFRANCISCODFVISION

12

13   JAMESHARALSON,onbehalfofhimself, all       CaseNo. l6-cv-05207-JST
     others similarly situated,
14                                              AssignedForAll PurposesTo TheHonorable
                   Plaintiff,                   Jon S. Tigar, Courtroom 9
15
           vs.                                  NOTICE OF ERRATA AND
16                                              CORRECTION TO PLAINTIFF'S NOTICE
     U.S. AVIATIONSERVICESCORP.,a Nevada        OF MOTION AND MOTION FOR
17   corporation;UNITEDAIRLINES,INC., a         PRELIMWARYAPPROVALOFCLASS
     Delawarecorporation;andDOES 1 through50,   ACTION SETTLEMENT AND
18 inclusive,                                   CERTIFICATIONOF SETTLEMENT
                                                CLASS; MEMORANDUM OF POENTSAND
19                 Defendants.                  AUTHORITIES; DECLARATION OF
                                                SHAUN SETAREH; [PROPOSED] ORDER
20
                                                Date:    August8, 2019
21                                              Time:    2:00 p.m.
                                                Place:   Courtroom 9
22

23
24

25
26

27
28    NOTICEOFERRATAANDCORRECTIONTOPLAINTIFF'SNOTICEOFMOTIONANDMOTION
       FORPRELDMINARYAPPROVALOFCLASSACTIONSETTLEMENTANDCERTIFICATIONOF
       SETTLEMENT CLASS; MEMORANDUM OF POINTSAND AUTHORTTIES; DECLARATION OF
                           SHAUN SETAREH; [PROPOSED] ORDER
           Case 4:16-cv-05207-JST Document 85 Filed 07/12/19 Page 2 of 3



 1   TO THE COURT, ALLPARTIESAND THEIRATTORNEYSOFRECORD:
 2          PLEASE TAKE NOTICE that Plaintiff JAMES HARALSON hereby provides a notice of
 3   errata regarding Plaintiffs Notice ofMotion and Motion for Preliminary Approval of Class Action
 4   Settlement and Certification of Settlement Class; Memorandum of Points and Authorities filed on

 5   July 10, 2019.
 6          TheNoticeofMotion andM:otionfor PreliminaryApproval ofClassAction Settlement and
 7   Certification of Settlement Class should include a Table Of Contents and a Table of Authorities.

 8          A revisedNotice ofMotion and Motion for PreliminaryApproval ofClass Action
 9   Settlement and Certification of Settlement Class; Memorandum of Points andAuthorities is

10 attached hereto as Exhibit A.

11

12
13   DATED: July 11, 2019                         SETAREH LAW GROUP

14

15                                                        /s/ Shaun Setareh
                                                  SHAUNSETAREH
16                                                Attorney forPlaintiff
                                                  JAMES HARALSON
17
18

19

20

21
22

23

24

25
26

27
28
                                                      1
          NOTICE OF ERRATA AND CORRECTION TO PLAINTIFF'S OPPOSITION TO DEFENDANTS U. S.
        HEALTHWORKS,WC.ANDU. S.HEALTHWORKSMEDICALGROUP,PROF.CORP.'S MOTIONFOR
          SUMMARY JUDGMENT, OR IN THE ALTERNATWE. MOTION FOR SUMMARY ADJUDICATION
          Case 4:16-cv-05207-JST Document 85 Filed 07/12/19 Page 3 of 3



 1


 2


 3

 4
                                    CERTIFICATEOF SERVICE
 5
        I hereby certify that on this 11thdayofJuly 2019, a true and correct copy ofthe foregoing
 6
     documentwas filed viathe court's CM/ECFfiling system and a copywasdeliveredviathe same
 7
     on all attorneys of record.
 8
                                                     /s/Shaun Setareh
 9


10

11
12

13
14

15

16

17

18
19
20

21
22

23

24

25

26
27
28

        NOTICE OF ERRATA AND CORRECTION TO PLAINTIFF'S OPPOSITION TO DEFENDANTS U. S.
       HEALTHWORKS, INC. AND U. S. HEALTHWORKS MEDICAL GROUP, PROF. CORP. 'S MOTION FOR
        *SUi^ARYJ^GMENT.^R'fNTHE~ALTERN^TIVE-MOil[(W*F^^
